Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest an antibody that binds BTLA4 comprising HCDR1 having the amino acid sequence of SEQ ID NO: 14, HCDR2 having the amino acid sequence of SEQ ID NO: 17, HCDR3 having the amino acid sequence of SEQ ID NO: 20, LCDR1 having the amino acid sequence of SEQ ID NO: 23, LCDR2 having the amino acid sequence of SEQ ID NO: 26, and LCDR3 having the amino acid sequence of SEQ ID NO: 29,  or an antibody that binds BTLA comprising HCDR1 having the amino acid sequence of SEQ ID NO: 15, HCDR2 having the amino acid sequence of SEQ ID NO: 18, HCDR3 having the amino acid sequence of SEQ ID NO: 21, LCDR1 having the amino acid sequence of SEQ ID NO: 24, LCDR2 having the amino acid sequence of SEQ ID NO: 27, and LCDR3 having the amino acid sequence of SEQ ID NO: 30.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY E JUEDES whose telephone number is (571)272-4471.  The examiner can normally be reached on M-F 7-3:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Amy E. Juedes						
Patent Examiner								
Technology Center 1600
/AMY E JUEDES/Primary Examiner, Art Unit 1644